Citation Nr: 9913597	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  93-19 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1963 and from February 1966 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for PTSD.  The Board remanded the 
veteran's appeal in February 1998 for further evidentiary 
development.


FINDING OF FACT

Stressful experiences claimed by the veteran as having 
occurred during his period of military service have not been 
corroborated by supporting evidence; consequently, the 
veteran's diagnosed PTSD is not attributable to any of his 
periods of military service.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in Vietnam 
from September 1967 through October 1968.  In support of his 
claim that he experienced such events, he provided written 
statements, as well as his testimony at a November 1993 
personal hearing.  He indicated that he was assigned to the 
218th Collection, Classification, and Salvage Company and the 
632nd Heavy Equipment Maintenance Company as part of the 79th 
Maintenance Battalion.  The veteran has reported that his 
duties included going into combat zones to remove serviceable 
parts from destroyed equipment.  He has also indicated that, 
while performing his job, he was subject to sniper fire and 
he had to frequently remove dead bodies and body parts from 
destroyed vehicles.  Moreover, the veteran reported that, on 
one occasion, he witnessed crew members being "cooked" 
alive in an M-88 track vehicle which could not be approached 
because it was about to blow up.  Additionally, the veteran 
reported that he saw villagers after they had been impaled on 
bamboo stakes.  It is maintained that such experiences caused 
the veteran to develop PTSD.  

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (1998).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board notes that the record on appeal includes 
a diagnosis of PTSD by VA medical personnel.  See VA 
outpatient records dated from October 1992 to July 1994, VA 
medical opinion statement dated in July 1994, and VA 
examination report dated in December 1998.  The record on 
appeal also includes statements and testimony from the 
veteran to the effect that he was exposed to severe stressors 
in service as described above.  Additionally, the evidence of 
record includes several VA medical opinions relating his PTSD 
to sequelae of his service experiences in Vietnam.  See VA 
outpatient records dated from October 1992 to July 1994, VA 
medical opinion statement dated in July 1994, and VA 
examination report dated in December 1998. 

Under these circumstances, the Board finds that the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  In other 
words, given the diagnosis and references to military 
experiences, his claim is plausible.

However, as stated above, in a claim of service connection 
for PTSD, there must also be a showing that the claimed 
inservice stressors actually occurred.  38 C.F.R. § 3.304(f) 
(1998).  The occurrence of the claimed stressor(s) must be 
supported by credible evidence.  Id.  As stated above, the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(f) (1998), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this appeal, it is the lack of credible supporting 
evidence regarding the veteran's claimed inservice stressors 
that causes the Board to find that the preponderance of the 
evidence is against the claim of service connection.  The 
veteran's DD Form 214 and copies of some of his personnel 
records reveal that his military specialty was an artillery 
track vehicle mechanic\weapons system technician.  From 
September 1967 to October 1968, he was stationed in Vietnam.  
The veteran's commendations included the National Defense 
Service Medal, Army Commendation Medal, Vietnam Service Medal 
w/4 Bronze Service Stars, Vietnam Campaign Medal, and Vietnam 
Cross of Gallantry w/Palm.  The veteran, in further support 
of his claim that he was involved in combat, also filed 
papers describing his responsibilities as a track vehicle 
mechanic\weapons system technician.  Additionally, these 
papers also contained a statement that this military 
specialty was not open to women.  However, there is no 
evidence corroborating the veteran's version of events 
regarding stressful experiences.

Following the Board's February 1998 remand, the RO contacted 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to obtain verification of the 
veteran's alleged stressors.  In October 1998, the RO 
received from USASCRUR a letter that shows that 1967 morning 
reports from the 218th Collection, Classification, and 
Salvage Company showed that the veteran was assigned to this 
unit from October 2, 1967, to October 19, 1967, and that he 
was thereafter reassigned to the 632nd Heavy Equipment 
Maintenance Company.  Additionally, USASCRUR forwarded three 
Operational Reports (for the periods November 1967 to April 
1968 and August 1968 to October 1968) submitted by the 79th 
Maintenance Battalion - the higher headquarters for both the 
218th Collection, Classification, and Salvage Company and the 
632nd Heavy Equipment Maintenance Company.  The attached 
Operational Reports show that one of the jobs of the 
foregoing companies, while in Vietnam in 1967 and 1968, was 
to repair, clean, and/or salvage usable parts from damaged 
vehicles and/or artillery pieces.  These records also show 
that the 79th Maintenance Battalion was responsible for its 
own base security.  

As to whether the veteran saw combat, the Board notes that 
the record on appeal shows that his military specialty was as 
an artillery track vehicle mechanic\weapons system 
technician.  He has not received any military citation that 
would demonstrate that he was engaged in combat with the 
enemy.  Additionally, while the veteran received a number of 
awards due to his service in Vietnam, none of these awards 
was given with the "V" device, or other similar device, 
indicating combat exposure.  Additionally, neither the 
veteran's discharge certificate nor any other evidence in the 
record on appeal indicates combat experience.  Therefore, the 
Board concludes that the veteran is not a "combat veteran."  
Accordingly, his lay testimony regarding the claimed 
stressors cannot be accepted as conclusive evidence as to the 
actual existence of his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f); West, supra.  As noted above, the Board 
remanded this case in February 1998, in part to obtain more 
detailed information from the veteran that might facilitate a 
search for corroboration of his experiences.  The veteran did 
not respond to the RO's request.  Nonetheless, the RO, using 
the veteran's prior descriptions of his stressors, contacted 
USASCRUR.  However, USASCRUR in October 1998 could only 
report the names of the units to which the veteran was 
assigned while in Vietnam (218th Collection, Classification, 
and Salvage Company and the 632nd Heavy Equipment Maintenance 
Company) and some of the jobs undertaken by these units 
(repair, clean, and/or salvage of usable parts from damaged 
vehicles and/or artillery pieces).  Moreover, operational 
reports submitted by the 79th Maintenance Battalion indicate 
that these units were responsible for their own base 
security.  However, the veteran has not claimed that any 
stressor arose out of his being on any security detail.  
Additionally, there was no indication that members of either 
unit were required to personally retrieve vehicles or parts 
in the manner described by the veteran, or that they were in 
such close proximity to combat or atrocities that dead bodies 
or body parts had not already been removed by the units which 
had been directly involved in the fighting, or by surviving 
countrymen in affected villages.  

The Board recognizes that the veteran's own personal 
participation need not be corroborated; nevertheless, as 
noted above, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
described by the veteran or witnessed the kind of thing 
described by the veteran.  Although treating physicians have 
accepted the veteran's description of his inservice 
experiences as credible and as providing a basis for 
diagnosing PTSD, the Board may not grant service connection 
for PTSD in cases such as this without supporting evidence.  
Given the lack of supporting information required by 
§ 3.304(f), the Board finds that the greater weight of the 
evidence is against the veteran's claim of service 
connection.


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

